Citation Nr: 1622541	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-40 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether the Veteran is entitled to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1976 to February 1977, and from October 1977 to August 1978; and in the U.S. Navy from January 1981 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 determination by a VA rehabilitation counselor in Winston-Salem, North Carolina, to deny the Veteran's request for additional vocational rehabilitation on the basis that the Veteran does not have a serious employment handicap.  The Veteran timely appealed.

In 2012, jurisdiction of her appeal was transferred to the RO in Atlanta, Georgia.

In January 2016, the Veteran testified during a hearing before the undersigned in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran previously received vocational rehabilitation services towards a career in office operations, and was considered rehabilitated in June 2000; thereafter, she secured employment as a custodian for the U.S. Postal Service. 

2.  From September 2002 to January 2005, the Veteran had been employed as an administrative support specialist at the Armed Forces Retirement Home in Washington, DC; and from April 2005 to August 2005, the Veteran had been employed as a program support assistant at a VA medical center, without limitation of job responsibilities for medical reasons.
3.  The Veteran's service-connected schizophrenia has not worsened to the point where she cannot perform a job position in office operations, nor is this occupation otherwise unsuitable.  There is not a serious employment handicap.


CONCLUSION OF LAW

The criteria are not met for additional vocational rehabilitation services.  38 U.S.C.A. §§ 3100, 3101, 3102, 3103, 3105 (West 2014); 38 C.F.R. §§ 21.41, 21.44, 21.72, 21.284 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Chapter 31 of Title 38 of the United States Code requires VA to inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  See 38 C.F.R. § 21.420(a); see also 38 C.F.R. § 21.32 (additional notice provisions).  The Veteran received proper notice in October 2009 of what evidence was needed to substantiate a claim for additional vocational rehabilitation after obtaining rehabilitated status.

Moreover, the Board has reviewed the case for purposes of ascertaining whether the Veteran has had a fair opportunity to present arguments and evidence in support of her claim for additional vocational rehabilitation.  The Veteran provided testimony before the undersigned in January 2016.  There is no outstanding evidence, and this case does not turn on a medical question for which an opinion would be necessary.  In short, the Board concludes that requirements for fair development of the appeal have been met.


II.  Analysis

The provisions for reentrance into a rehabilitation program are set forth in 38 C.F.R. § 21.284 (2015).  After a Veteran has received VA vocational rehabilitation services, and has been declared rehabilitated, that Veteran may be provided an additional period of training or services only if the following conditions are met: (1) the Veteran has a compensable service-connected disability and either; (2) current facts, including any relevant medical findings, establish that the Veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts preclude him or her from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or (3) the occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.  38 C.F.R. § 21.284(a). 

In this case, the Veteran is service-connected for schizophrenia, which has been rated as 100 percent disabling since February 1991.  She has been unemployed since August 2005.  

On November 23, 2009, the RO determined that the Veteran previously participated in a rehabilitation program and was declared rehabilitated on June 27, 2000, after taking computer courses and obtaining employment, albeit as a custodian with the U.S. Postal Service.  The Veteran had been notified that she was not entitled to additional training services unless her service-connected disability worsened to the extent that she was unable to work in the occupation in which she was rehabilitated.  The Veteran also was notified that she may be entitled to additional assistance in finding employment, if she lost her job and her service-connected disability contributed to a need for this assistance.

The Veteran was referred by a vocational rehabilitation counselor for job placement assistance in February 2006; her service-connected schizophrenia was then noted as presenting a serious employment handicap.  At that time, however, the Veteran was not interested in additional vocational rehabilitation.

As noted above, the Veteran has been unemployed since August 2005.  Prior to then, she worked at a VA medical center as a program support assistant from April 2005.  The Veteran reportedly left that position because she was assaulted on the job, and a co-worker caused her difficulties.  Specifically, the co-worker had sprayed perfume; and the Veteran was allergic to the perfume, and her supervisor did not help or support the Veteran.

Records show that the Veteran previously was employed as an administrative support specialist at the Armed Forces Retirement Home in Washington, DC, from September 2002 to January 2005; and that she left that position due to cutbacks and her moving out of state.
 
The Board notes that the Veteran's vocational training consisted of some computer training in 1998, so that the Veteran would become employable; and on-the-job training as a custodian for the U.S. Postal Service.  The Veteran, at the time, had expressed an interest in office operations.

Since then, the Veteran has returned to school on her own ambition and has taken "online courses."  In January 2016, she testified that she obtained a Bachelor's degree and took paralegal studies; and she maintained a 3.6 grade point average.  The Veteran also testified that she was working on a Master's degree in business administration, and expressed an interest in owning and operating her own business.  Currently, the Veteran is requesting additional vocational rehabilitation to assist her in doing so.

In January 2016, the Veteran testified that she no longer desired to work for others, or to worry about their looking over her shoulder; or for others to harass her "on the job," or to discriminate against her based on her service-connected schizophrenia and capabilities.

Generally, the goal of a Chapter 31 vocational rehabilitation program is to enable a Veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70.  Rehabilitation to the point of employability may include the services needed to train her to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into an occupation, she shall be trained to that level.  38 C.F.R. § 21.72(a)(2).

Rehabilitation to the point of employability under the program means that the Veteran is employable in an occupation for which a vocational rehabilitation program has been provided.  Employment handicap means an impairment of a Veteran's ability to prepare for, obtain, or retain employment consistent with such Veteran's abilities, aptitudes, and interests.  Serious employment handicap means a significant impairment of a Veteran's ability to prepare for, obtain, or retain employment consistent with such Veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35.

In this case, the evidence reveals that the Veteran has had problems previously with supervisors at work; however, she has been capable of doing work, provided she was in a supportive environment and not publicly disciplined or criticized.  In this regard, she testified that her self-esteem was adversely affected by her supervisor's public criticism of her when she was employed as a custodian.  The Veteran testified that this was her motivation for returning to school, so that one day she would become a boss and own and operate a business.

While the Board sympathizes with the Veteran's situation, this claim must be denied on the basis that the Veteran has the capacity to pursue her chosen career without resuming vocational rehabilitation.  The Veteran currently is found to be competent and employable, although she has been out of work since August 2005.  Here, significant impairment in employment due to service-connected schizophrenia and capabilities has not been demonstrated.  The Veteran reportedly has not been in any treatment for her service-connected schizophrenia for about ten years, and she reports no restrictions from that disability.  A November 2009 VA rehabilitation counselor's report reflects that the Veteran neither has an employment handicap nor a serious employment handicap, based on her education and previous employment, with no impairment to occupational performance or attendance.  The November 2009 VA rehabilitation counselor considered the Veteran's service-connected schizophrenia with no restrictions, and her demonstrated aptitudes and interests.  The Board has independently reviewed the claims file and has found no evidence to the contrary.  

Lastly, the Veteran's stated vocational goal is to own and operate her own business, and there is no indication in the record that she would be other than qualified based on her existing knowledge and experience.  She has completed a Bachelor's degree and is in the process of completing a Master's degree, and she has work experience in office operations.

Accordingly, the requirements to warrant additional vocational rehabilitation under 38 C.F.R. § 21.284 are not met, as the Veteran remains capable of performing occupational duties; and the occupation itself for which she was declared rehabilitated is suitable to her current and future needs.  The Veteran has not demonstrated a "serious employment handicap,"-i.e., the still heightened standard required for additional vocational rehabilitation after completion of an original period of eligibility, which in this case ended in December 2002.  See 38 C.F.R. §§ 21.41, 21.44. 

The Board has considered the Veteran's contentions and identified circumstances,  but must duly apply the prevailing law and regulations.  The Veteran has sufficient residual occupational capacity that additional vocational rehabilitation is not required.  Accordingly, the appeal is denied. 


ORDER

The claim for entitlement to additional vocational rehabilitation under Chapter 31 of Title 38 of the United States Code is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


